On application of the Commonwealth, we granted further appellate review of the instant case. Commonwealth v. Smith, 21 Mass. App. Ct. 619 (1986). Because the defendant conceded that he was at the scene of the crime, the issue raised is whether it was error to admit a sanitized police photograph taken approximately one year prior to the defendant’s arrest for the current offense. The Appeals Court concluded that the admission of the photograph was error because it suggested that the defendant had a criminal record, and the judge had excluded the defendant’s record. See id. at 622-623. We agree with the reasoning and result of the Appeals Court. On the issue of whether there was sufficient evidence of armed robbery, we also agree with the Appeals Court. Id. at 623-624.
The judgment of the Superior Court is reversed, the verdict set aside, and the case remanded for a new trial.

So ordered.